         Case 2:18-cr-00251-RFB-NJK Document 72 Filed 12/26/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Joseph Skeirik

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00251-RFB-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                    (Fourth Request)
14   JOSEPH SKEIRIK,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi Ojeda, Assistant Federal Public Defender, counsel for Joseph Skeirik, that the
21   Revocation Hearing currently scheduled on January 7, 2021, be vacated and continued to a date
22   and time convenient to the Court, but no sooner than forty-five (45) days.
23           This Stipulation is entered into for the following reasons:
24           1.     Probation filed an addendum alleging new law violations. The government has
25   indicated that they will be indicting Mr. Sheirik on additional charges stemming from this
26   Petition.
       Case 2:18-cr-00251-RFB-NJK Document 72 Filed 12/26/20 Page 2 of 3




 1         2.     Mr. Sheirik is in custody and agrees to the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the fourth request for a continuance of the revocation hearing.
 4         DATED this 17th day of December 2020.
 5
 6   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 7
 8
     By /s/ Heidi Ojeda                              By /s/ Brian Y. Whang
 9   HEIDI OJEDA                                     BRIAN Y. WHANG
     Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:18-cr-00251-RFB-NJK Document 72 Filed 12/26/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00251-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOSEPH SKEIRIK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Thursday, January 7, 2021 at 11:00 a.m., be vacated and continued to February 25, 2021 at
                                                                          ________________

12               11 00 __.m.;
     the hour of ___:___ a    or to a time and date convenient to the court.

13          DATED this 26th
                       ___ day of December 2020.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
